Exhibit 10.26

 

HEALTH COVERAGE

CONTINUATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) made and entered into as of this 16th day of
February, 2005, between FEDERAL REALTY INVESTMENT TRUST, a Maryland real estate
investment trust (the “Trust”) and Donald C. Wood (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive serves as Chief Executive Officer of the Trust;

 

WHEREAS, the Executive is willing to continue to serve as Chief Executive
Officer of the Trust, but desires assurance that certain health coverage will be
continued for him and his family after termination of his employment; and

 

WHEREAS, the Board of Trustees of the Trust (the “Board”), acting through its
Compensation Committee, has determined that the best interests of the Trust
would be served by agreeing to the Executive’s request;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

PROVISIONS

 

1. Definitions. For purposes of this Agreement, in addition to the capitalized
terms defined elsewhere, the following capitalized terms have the meanings
indicated unless the context clearly requires otherwise:

 

(a) “Cause” means the Executive’s—

 

  (i) failure (other than failure due to disability) to substantially perform
his duties with the Trust or an affiliate thereof which failure remains uncured
after written notice thereof and the expiration of a reasonable period of time
thereafter in which Executive is diligently pursuing cure;

 

  (ii) willful conduct which is demonstrably and materially injurious to the
Trust or an affiliate thereof, monetarily or otherwise;

 

  (iii) breach of fiduciary duty involving personal profit; or

 

  (iv) willful violation in the course of performing his duties for the Trust of
any law, rule or regulation (other than traffic violations or misdemeanor
offenses). No act or failure to act shall be considered willful unless done or
omitted to be done in bad faith and without reasonable belief that the action or
omission was in the best interest of the Trust.

 



--------------------------------------------------------------------------------

(b) “Change in Control” means one or more of the following events:

 

  (i) An acquisition in one or more transactions (other than directly from the
Trust or pursuant to options granted by the Trust) of any voting securities of
the Trust (the “Voting Securities”) by any “Person” (as the term is used for
purposes of Section 13(d) or 14(d) of the Securities Act of 1934, as amended
(the “Exchange Act”)) immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the combined voting power of the Trust’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (A) an employee benefit plan (or a trust forming a part thereof)
maintained by (x) the Trust or (y) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Trust (a “Subsidiary”), (B) the Trust or any
Subsidiary, or (C) any Person in connection with a “Non-Control Transaction” (as
hereinafter defined);

 

  (ii) The individuals who, as of the date of this Executive Agreement, are
members of the Board of Trustees (the “Incumbent Trustees”), cease for any
reason to constitute at least two-thirds of the Board; provided, however, that
if the election, or nomination for election by the Trust’s shareholders, of any
new member was approved by a vote of at least two-thirds of the Incumbent
Trustees, such new member shall, for purposes of this Executive Agreement, be
considered as a member of the Incumbent Trustees; provided, further, however,
that no individual shall be considered a member of the Incumbent Trustees if
such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Trustees (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

 

2



--------------------------------------------------------------------------------

  (iii) Approval by shareholders of the Trust of—

 

  (A) A merger, consolidation or reorganization involving the Trust, unless—

 

  (I) the shareholders of the Trust, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power of the outstanding voting securities of the Person
resulting from such merger or consolidation or reorganization (the “Surviving
Person”) in substantially the same proportion as their ownership of the Voting
Securities immediately before such merger, consolidation or reorganization,

 

  (II) the individuals who were members of the Incumbent Trustees immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Person,

 

  (III) no Person (other than the Trust or any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Trust, or any
Subsidiary, or any Person which, immediately prior to such merger, consolidation
or reorganization had Beneficial Ownership of 20% or more of the then
outstanding Voting Securities) has Beneficial Ownership of 20% or more of the
combined voting power of the Surviving Person’s then outstanding voting
securities, and

 

  (IV) a transaction described in clauses (I) through (III) shall herein be
referred to as a “Non-Control Transaction;”

 

  (B) A complete liquidation or dissolution of the Trust; or

 

  (C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Trust to any Person (other than a transfer to a
Subsidiary).

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(a) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Trust which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person; provided,
however, that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Trust, and
after such share acquisition by the Trust, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur; or (b) if the Trust (1)
establishes a wholly-owned subsidiary (“Holding Company”), (2) causes the
Holding Company to establish a wholly-owned subsidiary (“Merger Sub”), and (c)
merges with Merger Sub, with the Trust as the surviving entity (such
transactions collectively are referred as the “Reorganization”). Immediately
following the completion of the Reorganization, all references to the Voting
Securities shall be deemed to refer to the voting securities of the Holding
Company.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Coverage Trigger” shall mean the occurrence of any one of the following
events: (i) termination without Cause; (ii) termination (other than for Cause)
following a Change in Control as provided in that certain Executive Agreement
dated as of February 22, 1999 between the Trust and Executive, as amended by
that certain Amendment to Executive Agreement of even date herewith between the
Trust and Executive and as the same may be further amended from time to time;
(iii) termination within six (6) months after having Good Reason, (iv)
Retirement, (v) termination on account of death, and (vi) termination on account
of Disability.

 

(e) “Disability” means disability within the meaning of the Trust’s long-term
disability policy.

 

(f) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(g) “Good Reason” means one or more of the following events, provided that it
has not been corrected:

 

  (i)

The nature of Executive’s duties or the scope of Executive’s responsibilities
are materially modified by the Trust without Executive’s written consent where
such material modification constitutes a demotion of Executive; provided,
however, that a change in the

 

4



--------------------------------------------------------------------------------

 

position(s) to whom Executive reports shall not by itself constitute a material
modification of Executive’s responsibilities;

 

  (ii) The Trust changes the location of its principal office to outside a fifty
(50) mile radius of the office where Executive is headquartered;

 

  (iii) The Trust’s setting of Executive’s base salary for any year at an amount
which is less than 90% of the greater of (A) Executive’s base salary for 2005,
or (B) Executive’s highest base salary during the 3 then most recent calendar
years (including the year of termination), regardless of whether such salary
reduction occurs in one year or over the course of years; or

 

  (iv) This Agreement is not assumed by a successor as required by section 6.

 

(h) “Health Coverage” means coverage for expenses for medical care within the
meaning of Section 213(d) of the Code, other than (i) coverage under a flexible
spending account that is funded by salary reduction; (ii) long-term care
coverage; or (iii) dental or vision coverage.

 

(i) “Retirement” means termination of employment in accordance with (i) a
qualified employee pension or profit-sharing plan maintained by the Trust, or
(ii) the Trust’s retirement policy in effect immediately prior to such
termination.

 

(j) “Termination Date” means the earlier of the date of Executive’s or the
Trust’s written notice terminating Executive’s employment with the Trust, unless
such notice shall specify an effective date of termination occurring later than
the date of such notice, in which case such specified effective date shall
govern.

 

2. Benefits. If the Executive’s employment with the Trust terminates as a result
of a Coverage Trigger, the Trust shall make available to the persons described
in subsection (a) below the Health Coverage set forth in subsection (b) below on
the terms and conditions set forth in subsection (c) below for the period set
forth in subsection (d) below following the Termination Date.

 

(a) Persons. The Trust shall provide the coverage described in subsection (c) to
the following persons: (i) the Executive and the individuals who were his spouse
and dependents (within the meaning of Section 106 of the Code) on the
Termination Date and remain his spouse and dependents when the coverage is
provided (“Executive’s Family”), and (ii) Executive’s daughter to the extent
that she is not a member of Executive’s Family when the coverage is provided
(“Executive’s Adult Daughter”). Executive’s spouse on the Termination Date
remains his spouse when the coverage is provided if she is his spouse or
surviving spouse on that date. Executive’s dependent on the Termination Date
remains his dependent when the coverage is

 

5



--------------------------------------------------------------------------------

provided if he or she is his dependent (within the meaning of Section 106 of the
Code) on that date or, if Executive has died, he or she has not reached age 25.

 

(b) Coverage. The Trust shall provide Health Coverage that—in conjunction with
any coverage available to one or more members of Executive’s Family or
Executive’s Adult Daughter under Part A and Part B of Medicare or Medicaid (or
any successor programs) and under any plan maintained or contributed to by the
Trust or another employer—is at least equal to the highest level of Health
Coverage that was provided during the last 12 months prior to the Termination
Date: (i) in the case of Executive’s Family, to Executive’s Family, and (ii) in
the case of Executive’s Adult Daughter, to her.

 

The Health Coverage may be insured or self-insured, or a combination of both, at
the Trust’s election. If it is insured, it may be provided under one or more
group or individual policies. It may be, but is not required to be, provided
under the same plan that covers active employees of the Trust. In determining
whether the Health Coverage is at least equal to the highest level of coverage
provided during the last 12 months prior to the Termination Date, inflation in
the cost of medical care (medical inflation) shall be taken into account. If the
Trust provides the Health Coverage in a manner that results in Executive being
taxed on the value of such Health Coverage, the Trust shall pay to Executive
such additional compensation as is necessary (after taking into account all
federal, state and local taxes, including any interest and penalties imposed
with respect to such taxes) to place Executive in the same after-tax position
(including federal, state and local taxes) he would have been in had he not been
taxed on the value of the Health Coverage.

 

To the maximum extent permitted by applicable law, the coverage provided under
this section shall be secondary to any other health coverage provided to one or
more members of Executive’s Family or Executive’s Adult Daughter under Medicare
or Medicaid (or any successor programs), another health plan, or otherwise, and
they shall be required to submit claims under those programs before making any
claim for benefits under this Agreement.

 

(c) Terms and Conditions. Members of Executive’s Family and Executive’s Adult
Daughter shall not be entitled to any Health Coverage under this Agreement
unless the required portion of the cost of that coverage is paid on their
behalf. The required portion in the case of Executive’s Family is the amount
that Executive was required to pay for family health coverage provided as of the
Termination Date, adjusted for medical inflation, minus any premiums paid by
Executive’s Family for coverage under Medicare (or a successor program). This
amount is reduced to the amount that Executive would have been required to pay
for individual coverage for himself as of the Termination Date if and when
Executive or his spouse is the only member of Executive’s Family receiving
coverage under this Agreement. The required portion in the case of Executive’s
Adult Daughter is the amount that Executive would have been required to pay for
individual coverage for himself as of the Termination Date, adjusted for medical
inflation, minus any premiums paid by Executive’s Family or Executive’s Daughter
for coverage under Medicare (or a successor program).

 

(d) Period. Health Coverage provided under this Agreement shall begin
immediately after the Termination Date and shall continue: (i) in the case of
Executive’s spouse,

 

6



--------------------------------------------------------------------------------

until the last to die of Executive and Executive’s spouse immediately before the
Termination Date; provided, however, that if prior to Executive’s death
Executive and Executive’s spouse divorce, such Health Coverage shall terminate
immediately upon such divorce; (ii) in the case of Executive’s Family (other
than Executive’s spouse and Executive’s Adult Daughter), Health Coverage would
continue for each of Executive’s Dependents (other than Executive’s Adult
Daughter) until such Dependent reached age 25, and (iii) in the case of
Executive’s Adult Daughter, until her death.

 

3. Severability. In case any one or more of the provisions of this Agreement
shall, for any reason, be held or found by determination of the arbitrator(s)
pursuant to an arbitration held in accordance with section 16 below to be
invalid, illegal or unenforceable in any respect (a) such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement, (b)
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Failure to insist upon strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or of any other provision of this Agreement.

 

4. Administration. The Trust’s General Counsel shall have full and sole
discretionary authority to construe and interpret the terms of this Agreement,
and determine factual issues, including the power to remedy possible
ambiguities, inconsistencies or omissions. This Agreement may be terminated,
amended, modified or supplemented only by a written instrument executed by
Executive and the Trust.

 

5. Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach. No failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights to exercise the same
any subsequent time or times hereunder.

 

6. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, heirs (in the case of
Executive) and assigns. No rights or obligations may be assigned or transferred
by the Trust except that such rights or obligations shall be assigned or
transferred pursuant to a merger or consolidation in which the Trust is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of the Trust, to the successor to all or substantially all of the assets
of the Trust and such assignee or transferee shall assume the liabilities,
obligations, and duties of the Trust, as contained in this Agreement, either
contractually, or as a matter of law. The Trust further agrees, that in the
event of a sale of assets or liquidation as described in the foregoing sentence,
it shall take whatever action it is legally entitled to take in order to cause
the assignee or transferee to expressly assume the liabilities, obligations, and
duties of the Trust under this Agreement. Notwithstanding any such assignment,
the Trust shall not be relieved from liability under this Agreement. No rights
or obligations of Executive under this Agreement may be assigned or transferred
by Executive.

 

7. Attachment. Except as required by law, the right to receive benefits under
this Agreement shall not be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or the
execution, attachment, levy, or similar process

 

7



--------------------------------------------------------------------------------

or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.

 

8. Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

9. Governing Law. This Agreement has been executed and delivered in the State of
Maryland and its validity, interpretation, performance and enforcement shall be
governed by the laws of said State to the extent not preempted by ERISA or other
federal law; provided, however, that any arbitration under section 16 below
shall be conducted in accordance with the Federal Arbitration Act as then in
force.

 

10. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered in
person or when deposited in the U.S. mail, registered or certified, postage
prepaid, and mailed to Executive’s addresses set forth herein and the business
address of the Trust, unless a party changes its address for receiving notices
by giving notice in accordance with this section, in which case, to the address
specified in such notice.

 

11. Withholding. The Trust shall have the power and the right to deduct or
withhold, or require any individual receiving Health Coverage under this
Agreement to remit to the Trust, an amount in cash sufficient to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld.

 

12. Continued Employment. This Agreement shall not confer upon the Executive any
right with respect to continuance of employment by the Trust.

 

13. Source of Payments. All premium payments and other benefits provided under
this Agreement shall be paid in cash from the general funds of the Trust, and no
special or separate fund shall be established and no other segregation of assets
shall be made to assure payment. Participants shall have the status of general
unsecured creditors of the Trust.

 

14. Exculpatory Clause. Neither the Trust’s shareholders nor the Trustees,
officers, employees or agents of the Trust shall be liable under this Agreement,
and the Executive shall look solely to the Trust’s estate for the payment of any
claim under or for performance of this Agreement.

 

15. Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

 

16. Disputes. A claim or appeal relating to this Agreement shall be subject to
the claims and appeals procedures set forth in any welfare benefit plan
maintained by the Trust, or comparable procedures adopted by the Trust. Once
these claims procedures are exhausted:

 

(a) Any controversy, claim or dispute arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in accordance
with the then-existing

 

8



--------------------------------------------------------------------------------

Employment Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The parties irrevocably consent to the
jurisdiction of the federal and state courts located in Maryland for this
purpose. Each such arbitration proceeding shall be located in Maryland.

 

(b) The arbitrator(s) may, in the course of the proceedings, order any
provisional remedy or conservatory measure (including, without limitation,
attachment, preliminary injunction or the deposit of specified security) that
the arbitrator(s) consider to be necessary, just and equitable. The failure of a
party to comply with such an interim order may, after due notice and opportunity
to cure with such noncompliance, be treated by the arbitrator(s) as a default,
and some or all of the claims or defenses of the defaulting party may be
stricken and partial or final award entered against such party, or the
arbitrator(s) may impose such lesser sanctions as the arbitrator(s) may deem
appropriate. A request for interim or provisional relief by a party to a court
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
that agreement.

 

(c) The parties acknowledge that any remedy at law for breach of this Agreement
may be inadequate. Consequently, in addition to any other relief that may be
available, the arbitrator(s) also may order permanent injunctive relief,
including, without limitation, specific performance, without the necessity of
the prevailing party proving actual damages and without regard to the adequacy
of any remedy at law.

 

(d) In the event that Executive is the prevailing party in such arbitration,
then Executive shall be entitled to reimbursement by the Trust for all
reasonable legal and other professional fees and expenses incurred by him in
such arbitration or in enforcing the award, including reasonable attorney’s
fees.

 

(e) The parties agree that the results of any such arbitration proceeding shall
be conclusive and binding upon them.

 

17. Mitigation. Executive shall not be required to mitigate the amount of any
premium payment or other benefit provided for in this Agreement by seeking other
employment.

 

18. Third Party Beneficiaries. This Agreement is for the benefit of members of
Executive’s Family and Executive’s Adult Daughter, and they may be regarded as
third party beneficiaries of this Agreement. In such case, they shall be bound
by all of the limitations imposed on Executive under this Agreement, including
but not limited to the arbitration requirement in section 16 above.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year indicated above.

 

/s/ Donald C. Wood

(Executive’s Signature)

Address:

 

55 Warwick Stone Way

   

Great Falls, VA 22066

FEDERAL REALTY INVESTMENT TRUST

By:

 

/s/ Mark S. Ordan

Name:

 

Mark S. Ordan

Title:

 

Chairman of the Board

Address:

 

1626 East Jefferson Street

   

Rockville, MD 20852-4041

 

10